
	
		II
		111th CONGRESS
		1st Session
		S. 1574
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 4, 2009
			Mr. Merkley (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a Clean Energy for Homes and
		  Buildings Program in the Department of Energy to provide financial assistance
		  to promote residential-, commercial-, and industrial-scale energy efficiency
		  and on-site renewable technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy for Homes and Buildings
			 Act of 2009.
		2.FindingsCongress finds that—
			(1)homes and commercial or industrial
			 buildings in the United States consume significant quantities of energy,
			 including energy for electricity and heating, the generation or combustion of
			 which creates significant quantities of greenhouse gas emissions;
			(2)in most cases, energy efficiency is the
			 most cost-effective and rapidly deployable strategy for reducing greenhouse gas
			 emissions, energy demand, and the need for long-distance transmission of
			 energy;
			(3)on-site renewable energy generation reduces
			 greenhouse gas emissions, demand on the electricity transmission grid, and the
			 need for long-distance transmission of energy;
			(4)many energy efficiency measures and on-site
			 renewable energy generation systems produce a net cost savings over the course
			 of the useful life of the measures and systems, and often over a shorter time
			 frame, but the initial expense required to purchase and install the measures
			 and systems is often a significant barrier to widespread investment in the
			 measures and systems;
			(5)financial products, financing programs, and
			 other programs that reduce or eliminate the need for the initial expense
			 described in paragraph (4) can permit building owners to invest in measures and
			 systems that reduce total energy costs and realize net cost savings at the time
			 of the installation of the measures and systems, defer capital expenditure, and
			 enhance the value, comfort, and sustainability of the property of the owners;
			 and
			(6)State and local governments, utilities,
			 energy efficiency and renewable energy service providers, banks, finance
			 companies, community development organizations, and other entities are
			 developing financial products and programs to provide financing assistance for
			 building owners to encourage the use of the measures and systems described in
			 paragraph (4), including programs that allow repayment of loans under programs
			 described in paragraph (5) through utility bills, or through property-based
			 assessments, taxes, or charges, to facilitate loan repayment for the benefit of
			 building owners and lenders or program sponsors.
			3.PurposeThe purpose of this Act is to encourage
			 widespread deployment of energy efficiency and on-site renewable energy
			 technologies in homes and other buildings throughout the United States through
			 the establishment of a self-sustaining Clean Energy for Homes and Buildings
			 Program that can—
			(1)encourage the widespread availability of
			 financial products and programs with attractive rates and terms that
			 significantly reduce or eliminate upfront expenses to allow building owners
			 (including homeowners, business owners, owners of multifamily housing, owners
			 of multi-tenant commercial properties, and owners of other residential,
			 commercial, or industrial properties) to invest in energy efficiency measures
			 and on-site renewable energy systems with payback periods of up to 25 years or
			 the useful life of such a measure or system by providing credit support, credit
			 enhancement, secondary markets, and other support to originators of the
			 financial products and sponsors of the financing programs; and
			(2)help building owners invest in measures and
			 systems that reduce energy costs, in many cases creating a net cost savings
			 that can be realized in the short-term, and may also allow building owners to
			 defer capital expenditures and increase the value, comfort, and sustainability
			 of the property of the owners.
			4.DefinitionsIn this Act:
			(1)CostThe term cost has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
			(2)Direct loanThe term direct loan has the
			 meaning given the term in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
			(3)Loan
			 guaranteeThe term loan
			 guarantee has the meaning given the term in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
			(4)ProgramThe term Program means the
			 Clean Energy for Homes and Buildings Program established by section 6.
			(5)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(6)SecurityThe term security has the
			 meaning given the term in section 2 of the Securities Act of 1933 (15 U.S.C.
			 77b).
			(7)StateThe term State means—
				(A)a State;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico; and
				(D)any other territory or possession of the
			 United States.
				5.Clean energy for homes and buildings
			 goals
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall develop and publish for review and
			 comment in the Federal Register near-, medium-, and long-term goals (including
			 numerical performance targets at appropriate intervals to measure progress
			 toward those goals) for—
				(1)(A)a minimum number of homes to be retrofitted
			 through energy efficiency measures or to have on-site renewable energy systems
			 added;
					(B)a
			 minimum number of other buildings, by type, to be retrofitted through energy
			 efficiency measures or to have on-site renewable energy systems added;
			 and
					(C)the number of on-site solar energy, wind
			 energy, and geothermal heat pump systems to be installed; and
					(2)as a result of those retrofits, additions,
			 and installations—
					(A)the quantity by which use of grid-supplied
			 electricity, natural gas, home heating oil, and other fuels will be
			 reduced;
					(B)the quantity by which total fossil fuel
			 dependence in the buildings sector will be reduced;
					(C)the quantity by which greenhouse gas
			 emissions will be reduced;
					(D)the number of jobs that will be created;
			 and
					(E)the estimated total energy cost savings for
			 building owners.
					(b)Estimates by originators or
			 sponsorsThe Secretary may
			 rely on reasonable estimates made by originators of financial products or
			 sponsors of financing programs for tracking progress toward meeting the goals
			 established under this section instead of requiring building owners to monitor
			 and report on the progress.
			6.Clean energy for homes and buildings
			 program
			(a)EstablishmentThere is established in the Department of
			 Energy a program to be known as the Clean Energy for Homes and Buildings
			 Program.
			(b)Eligibility criteria
				(1)In generalIn administering the Program, the Secretary
			 shall establish eligibility criteria for applicants for financial assistance
			 under subsection (c) who can offer financial products and programs consistent
			 with the purposes of this Act.
				(2)CriteriaCriteria for applicants shall—
					(A)take into account—
						(i)the number and type of buildings that can
			 be served by the applicant, the size of the potential market, and the scope of
			 the program (in terms of measures or technologies to be used);
						(ii)the ability of the applicant to
			 successfully execute the proposed program and maintain the performance of the
			 proposed projects and investments;
						(iii)financial criteria, as applicable,
			 including the ability of the applicant to raise private capital or other
			 sources of funds for the proposed program;
						(iv)criteria that enable the Secretary to
			 determine sound program design, including—
							(I)an assurance of credible energy efficiency
			 or renewable energy generation performance; and
							(II)financial product or program design that
			 effectively reduces barriers posed by traditional financing programs;
							(v)such criteria, standards, guidelines, and
			 mechanisms as will enable the Secretary, to the maximum extent practicable, to
			 communicate to program sponsors and originators, servicers, and sellers of
			 financial obligations the eligibility of loans for resale;
						(vi)the ability of the applicant to report
			 relevant data on program performance; and
						(vii)the ability of the applicant to use
			 incentives or marketing techniques that are likely to result in successful
			 market penetration; and
						(B)encourage—
						(i)use of technologies that are either
			 well-established or new, but demonstrated to be reliable;
						(ii)applicants that can offer building owners
			 payment plans generally designed to permit the combination of energy payments
			 and assessments or charges from the installation or payments associated with
			 financing to be lower than the energy payments prior to installing energy
			 efficiency measures or on-site renewable energy technologies;
						(iii)applicants that will use repayment
			 mechanisms convenient for building owners, such as tax-increment financing,
			 special tax districts, on-utility-bill repayment, or other mechanisms;
						(iv)applicants that can provide convenience for
			 building owners by combining participation in the lending program with—
							(I)processing for tax credits and other
			 incentives; and
							(II)technical assistance in selecting and
			 working with vendors to provide energy efficiency measures or on-site renewable
			 energy generation systems;
							(v)applicants the projects of which will use
			 contractors that hire within a 50-mile radius of the project, or as close as is
			 practicable;
						(vi)applicants that will use materials and
			 technologies manufactured in the United States;
						(vii)partnerships with or other involvement of
			 State workforce investment boards, labor organizations, community-based
			 organizations, State-approved apprenticeship programs, and other job training
			 entities; and
						(viii)applicants that can provide financing
			 programs or financial products that mitigate barriers other than the initial
			 expense of installing measures or technologies, such as unfavorable lease
			 terms.
						(3)Diverse portfolioIn establishing criteria and selecting
			 applicants to receive financial assistance under subsection (c), to the maximum
			 extent practicable, the Secretary shall select a portfolio of investments that
			 reaches a diversity of building owners, including—
					(A)individual homeowners;
					(B)multifamily apartment building
			 owners;
					(C)condominium owners associations;
					(D)commercial building owners, including
			 multi-tenant commercial properties; and
					(E)industrial building owners.
					(c)Financial assistance
				(1)In generalFor applicants determined to be eligible
			 under criteria established under subsection (b), the Secretary may provide
			 financial assistance in the form of direct loans, letters of credit, loan
			 guarantees, insurance products, other credit enhancements or debt instruments
			 (including securitization or indirect credit support), or other financial
			 products to promote the widespread deployment of, and mobilize private sector
			 support of credit and investment institutions for, energy efficiency measures
			 and on-site renewable energy generation systems in buildings.
				(2)Financial productsThe Secretary—
					(A)in cooperation with Federal, State, local,
			 and private sector entities, shall develop debt instruments that provide for
			 the aggregation of, or directly aggregate, programs for the deployment of
			 energy efficiency measures and on-site renewable energy generation systems on a
			 scale appropriate for residential, commercial, or industrial applications;
			 and
					(B)may insure, guarantee, purchase, and make
			 commitments to purchase any debt instrument associated with the deployment of
			 clean energy technologies (including subordinated securities) for the purpose
			 of enhancing the availability of private financing for the deployment of energy
			 efficiency measures and on-site renewable energy generation systems.
					(3)Application review
					(A)In generalTo the maximum extent practicable and
			 consistent with sound business practices, the Secretary shall seek to expedite
			 reviews of applications for credit support under this Act in order to
			 communicate to applicants in a timely manner the likelihood of support so that
			 the applicants can seek private capital in order to receive final
			 approval.
					(B)MechanismsIn carrying out this paragraph, the
			 Secretary shall consider using mechanisms such as—
						(i)a system for conditional pre-approval that
			 informs applicants that final applicants will be approved, if established
			 conditions are met;
						(ii)clear guidelines that communicate to
			 applicants what level of performance on eligibility criteria will ensure
			 approval for credit support or resale;
						(iii)in the case of an applicant portfolio of
			 more than 300 loans or other financial arrangement, an expedited review based
			 on statistical sampling to ensure that the loan or other financial arrangement
			 meets the eligibility criteria; and
						(iv)in the case of an applicant with a
			 demonstrated track record with respect to successfully originating eligible
			 loans or other financial arrangements and who meets appropriate other criteria
			 determined by the Secretary, a system for delegating responsibility for meeting
			 eligibility criteria that includes appropriate protections such as buy-back
			 mechanisms in the event criteria are determined not to have been met.
						(C)Disposition of debt or
			 interestThe Secretary may
			 acquire, hold, and sell or otherwise dispose of, pursuant to commitments or
			 otherwise, any debt associated with the deployment of clean energy technologies
			 or interest in the debt.
					(D)Pricing
						(i)In generalThe Secretary may establish requirements,
			 and impose charges or fees, which may be regarded as elements of pricing, for
			 different classes of applicants, originators, sellers, servicers, or
			 services.
						(ii)Classification of applicants, originators,
			 sellers and servicersFor the
			 purpose of clause (i), the Secretary may classify applicants, originators,
			 sellers and servicers as necessary to promote transparency and liquidity and
			 properly characterize the risk of default.
						(E)Secondary market support
						(i)In generalThe Secretary may lend on the security of,
			 and make commitments to lend on the security of, any debt that the Secretary
			 has insured, guaranteed, issued or is authorized to purchase under this
			 section.
						(ii)Authorized actionsOn such terms and conditions as the
			 Secretary may prescribe, the Secretary may—
							(I)give security;
							(II)insure;
							(III)guarantee;
							(IV)purchase;
							(V)sell;
							(VI)pay interest or other return; and
							(VII)issue notes, debentures, bonds, or other
			 obligations or securities.
							(F)Lending activities
						(i)In generalThe Secretary shall determine—
							(I)the volume of the lending activities of the
			 Program; and
							(II)the types of loan ratios, risk profiles,
			 interest rates, maturities, and charges or fees in the secondary market
			 operations of the Program.
							(ii)ObjectivesDeterminations under clause (i) shall be
			 consistent with the objectives of—
							(I)providing an attractive investment
			 environment for programs that install energy efficiency measures or on-site
			 renewable energy generation technologies;
							(II)making the operations of the Program
			 self-supporting over the long term; and
							(III)advancing the goals established under this
			 Act.
							(G)Exempt securitiesAll securities issued, insured, or
			 guaranteed by the Secretary shall, to the same extent as securities that are
			 direct obligations of or obligations guaranteed as to principal or interest by
			 the United States, be considered to be exempt securities within the meaning of
			 the laws administered by the Securities and Exchange Commission.
					7.General provisions
			(a)Periodic reportsNot later than 1 year after commencement of
			 operation of the Program and at least biannually thereafter, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 that includes a description of the Program in meeting the purpose and goals
			 established by or pursuant to this Act.
			(b)Audits by the Comptroller General
				(1)In generalThe programs, activities, receipts,
			 expenditures, and financial transactions of the Program shall be subject to
			 audit by the Comptroller General of the United States under such rules and
			 regulations as may be prescribed by the Comptroller General.
				(2)AccessThe representatives of the Government
			 Accountability Office shall—
					(A)have access to the personnel and to all
			 books, accounts, documents, records (including electronic records), reports,
			 files, and all other papers, automated data, things, or property belonging to,
			 under the control of, or in use by the Program, or any agent, representative,
			 attorney, advisor, or consultant retained by the Program, and necessary to
			 facilitate the audit;
					(B)be afforded full facilities for verifying
			 transactions with the balances or securities held by depositories, fiscal
			 agents, and custodians;
					(C)be authorized to obtain and duplicate any
			 such books, accounts, documents, records, working papers, automated data and
			 files, or other information relevant to the audit without cost to the
			 Comptroller General; and
					(D)have the right of access of the Comptroller
			 General to such information pursuant to section 716(c) of title 31, United
			 States Code.
					(3)Assistance and cost
					(A)In generalFor the purpose of conducting an audit
			 under this subsection, the Comptroller General may, in the discretion of the
			 Comptroller General, employ by contract, without regard to section 3709 of the
			 Revised Statutes (41 U.S.C. 5), professional services of firms and
			 organizations of certified public accountants for temporary periods or for
			 special purposes.
					(B)Reimbursement
						(i)In generalOn the request of the Comptroller General,
			 the Secretary shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
						(ii)CreditingSuch reimbursements shall—
							(I)be credited to the appropriation account
			 entitled Salaries and Expenses, Government Accountability Office
			 at the time at which the payment is received; and
							(II)remain available until expended.
							8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $2,000,000,000.
		
